        Case 1:19-cv-02361-ALC-GWG Document 68 Filed 06/26/20 Page 1 of 1



UNITED STATES DISTRICT COURT                                                                                6/26/2020
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------- X

 KEISHA ROBINSON, ET AL.,

                                        Plaintiffs,
                                                                         1:19-cv-02361 (ALC)
                            -against-
                                                                         ORDER
 US DEPT. JUSTICE US DEA, ET AL.,

                                        Defend ants.
 ---------------------------------------------------------      X


ANDREW L. CARTER, JR., United States District Judge:

          The Court is in receipt of Defendants' letter dated June 24, 2020, requesting that the

stay in      this     matter      be     extended       sixty   days     and    that   the       deadline      for

Defendants' anticipated motions to dismiss be August 25, 2020. Defendants' request is

hereby GRANTED. The Court previously ordered Plaintiffs to submit a Status Report by

June 10, 2020. The Court ORDERS                  that    Plaintiffs submit a       Status Report to            the

Court     by July     27,     2020, updating the Court on whether new counsel has been found

for the minor Plaintiffs. For the benefit of Plaintiff Keisha Robinson, the Court notes that pro

se litigants are temporarily permitted to submit filings via email, as well as by mail and in person.

(See Standing Order In            Re:     Coronavirus/COVID-19         Pandemic,   dated     April   1,     2020;

https://nysd.uscourts.gov/prose).

          Within 5 days of the date of this Order, counsel for Defendants shall serve a copy of this

Order on Plaintiffs              and           file          proof         of          service            on

ECF.

SO ORDERED.
Dated: June 26, 202�
       New York, New York                                                          (� ,;&-
                                                                        ANDREW L. CARTER, JR.
                                                                        United States District Judge
